Citation Nr: 0509467	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  00-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for degenerative 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1974 to June 1978.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the veteran's 
claims of entitlement to service connection as not well 
grounded.  Following enactment of the VCAA, the claims were 
reviewed again by the RO.  The RO denied the claims on the 
merits and issued a supplemental statement of the case (SSOC) 
in October 2001.  In September 2003, the Board Remanded the 
claims for notification to the veteran in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

During the pendency of this appeal, the veteran submitted a 
claim of entitlement to service connection for 1st and 4th 
cranial nerve palsy.  That claim was denied by a rating 
decision issued in August 2000.  Although the record reflects 
that the veteran disagreed with the denial of service 
connection for 1st and 4th cranial nerve palsy, the record 
does not reflect timely substantive appeal of that 
determination.  That claim is not before the Board for 
appellate review at this time.

In June 2000, the veteran requested a personal hearing 
regarding denial of service connection for degenerative 
changes of the lumbar spine, and submitted a timely 
substantive appeal as to that claim.  Following the December 
2000 notice to the veteran that claims for service connection 
for bilateral Osgood-Schlatter's disease of the knees and for 
lumbar spine degenerative changes which had been denied as 
not well-grounded would be reviewed, the veteran submitted a 
December 2000 statement in which he withdrew his request for 
a personal hearing.  The veteran has been afforded the 
opportunity to present testimony at a hearing, and appellate 
review may proceed.   




FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The preponderance of the evidence establishes that there 
is no current medical diagnosis of a knee disorder, although 
the veteran complains of knee pain.

3.  The preponderance of the evidence establishes that the 
veteran did not incur a current back disorder in service or 
as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 
3.310 (2004).

2.  The criteria for service connection for degenerative 
disease of the lumbar spine are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for knee and back disorders.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claims for service connection for a back disorder and for a 
knee disorder were submitted in November 1999, prior to the 
enactment of the VCAA, but no final decision had been 
rendered at the time of enactment of the VCAA, so the VCAA is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO initially advised the veteran that the claims were not 
well grounded.  Following enactment of the VCAA, in December 
2000, the veteran was advised that his claims for service 
connection for a bilateral knee disorder and for a back 
disorder were being reconsidered because of changes in the VA 
regulations regarding well-grounded claims.  The veteran was 
advised to submit relevant evidence or identify any evidence 
he wanted VA to obtain.  

In July 2001, the veteran was specifically advised of the 
enactment of the VCAA and of the general provisions of that 
act.  The veteran was advised to submit or identify evidence 
showing treatment of the claimed disorders.  The veteran was 
specifically advised that he should submit medical opinions 
relating the claimed disorders to his service.

By a rating decision issued in October 2001, the RO advised 
the veteran that he should identify or submit evidence which 
might support his claims for service connection.  A SSOC 
issued in October 2001 advised the veteran that he had not 
identified or submitted any evidence in response to the 
previous communications, including the July 2001 letter 
requesting evidence.  

Thereafter, the claims were transferred to the Board, and the 
Board requested additional records and sought medical 
opinions.  By a letter issued in January 2003, the Board 
advised the veteran that certain VA clinical records and 
Social Security Administration (SSA) records had been 
requested, and that medical examination was being scheduled.  

Following the decision of the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board remanded the claims in 
September 2003.  The Board's September 2003 remand 
specifically advised the veteran of the enactment of the VCAA 
and of the duties under the VCAA for which compliance had not 
yet been demonstrated, and the Remand pointed out that the 
veteran should be notified of the period of time allowed for 
submission or identification of additional evidence.  The 
Board's remand advised the veteran that he should submit any 
and all evidence that might be relevant to his claim, and 
advised the veteran generally of the time frame allowed for 
submission or identification of that evidence.

By a letter issued in February 2004, the Appeals Management 
Center (AMC) advised the veteran specifically of the evidence 
required to substantiate his claims and provided examples of 
the types of evidence that might be relevant.  The February 
2004 letter advised the veteran that he had up to one year to 
submit or identify such evidence.  The letter specifically 
advised the veteran of the evidence received so far, of the 
types of evidence VA would obtain, and of the types of 
evidence VA would assist the veteran to obtain.

A SSOC prepared in August 2004, issued to the veteran in 
September 2004, advised the veteran of the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  In addition, that SSOC again advised the veteran 
of the regulations governing claims of entitlement to service 
connection.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the veteran 
was advised of the text of 38 C.F.R. § 3.159, the Board is 
not precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  


In this case, the initial AOJ decision was made after 
enactment of the VCAA, and the veteran was provided with 
notice of the enactment of the VCAA and the provisions of the 
VCAA prior to the initial AOJ decision.  

Moreover, the multiple notices provided to the veteran since 
the enactment of the VCAA have clearly satisfied the duty to 
notify the veteran of applicable law and regulations and of 
the evidence required to substantiate the claims for service 
connection.  The notifications clearly advised the appellant 
to identify or submit any relevant evidence.  The content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified, in several communications, that he should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
for service connection may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Factual background

The veteran's service medical records reflect that the 
veteran's enlistment examination, conducted in March 1974, 
disclosed no musculoskeletal system abnormalities.  In July 
1974, the veteran complained of constant knee pain.  The 
right knee was sore and swollen.  Radiologic examination 
disclosed indistinctness of the upper margin of the tibial 
tuberosity, consistent with Osgood-Schlatter's disease.  The 
veteran was given a restricted physical profile.  

In October 1974, the veteran reported onset of right knee 
pain with trauma.  It was noted that Osgood-Schlatter's 
disease had been diagnosed three months previously.  The 
veteran was again placed on a restricted physical profile.  
That profile stated that the veteran should not engage in 
running, climbing, crawling, bending, kneeling, or prolonged 
standing. The veteran underwent a course of ultrasound to the 
right knee.  Some improvement was noted.  The profile was 
extended for three months.  In February 1975, there was 
localized tenderness around the patella.  Patellar tendonitis 
was diagnosed and the profile was extended.  The veteran's 
physical restrictions expired in April 1975.  In October 
1975, the veteran complained of right knee pain after 
striking the knee on a 50-gallon drum.  

Evaluation in December 1975 disclosed no objective findings, 
but the veteran continued to have right knee pain on flexion.  
It was noted that the veteran had a one-year history of 
intermittent swelling and pain in the right knee.  The 
veteran was again placed on a restricted physical profile.  
In February 1976, the veteran sought treatment for back pain 
which started the previous day.  There was tenderness over 
the left side of the lumbar area.  A diagnosis of low back 
strain was assigned.  The veteran again complained of right 
knee pain in February 1977.  The veteran was placed on a 
restricted physical profile.  

Treatment records dated from September 1977 through May 1978, 
including notations that the veteran was hospitalized for 
bronchitis and upper respiratory infection in September 1977, 
are devoid of evidence of complaints of or treatment of knee 
pain or back pain.  The veteran's May 1978 examination for 
discharge discloses that abnormality of the bony prominence 
of the proximal end of the right tibia was noted, but is 
devoid of reference to, complaint of, history of, or finding 
of back pain, either on objective examination or in the 
report of history prepared by the veteran, or in the history 
prepared by the clinical reviewer.

By a rating decision issued in June 1978, service connection 
for a right knee disorder was denied, on the basis that there 
was no evidence of a current right knee disorder.  

By a statement submitted in November 1999, the veteran sought 
service connection for degenerative disease of the back, to 
include a bulging disc and degenerative joint disease, and 
service connection for a bilateral knee disorder, identified 
as Osgood-Schlatter's disease.  The Board agrees with the 
RO's (implied) determination that new and material evidence 
was not required to reopen the claim of entitlement to 
service connection for a right knee disorder, since the 
veteran's claim that he had a bilateral knee disorder, to 
include Osgood-Schlatter's disease, was a different claim 
than the claim for service connection for a right knee 
disorder which had been denied in June 1978.  In any event, 
if the portion of the claim for service connection for a 
bilateral knee disorder relating to the right knee were 
considered to be the same claim as that addressed in the June 
1978 denial, the additional evidence of record, including 
evidence of complaints of multiple joint arthralgia, 
including right knee pain, although eventually diagnosed as 
multiple sclerosis, constituted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right knee disorder.  

VA outpatient treatment records dated in 1996 through 1997 
reflect complaints of multiple joint arthralgia.  Assigned 
diagnoses include malunion of a fracture of the left ankle, 
complications of surgical procedures performed on the left 
ankle, and multiple sclerosis.  The records are, however, 
devoid of diagnosis of a disorder of the knees.  

VA clinical records dated from August 1998 through January 
2000 disclose diagnosis of degenerative joint disease of the 
back.  Those records are devoid of any evidence or opinion as 
to the date of onset or etiology of the diagnosed back 
disorder.  Those records are also devoid of diagnosis of a 
disorder of the knees.

Magnetic resonance imaging (MRI) of the lumbar spine 
conducted in June 1999 disclosed a disc bulge at L5-S1 and 
severe degenerative disc disease at L1-L2.  VA treatment 
records thereafter, such as an outpatient treatment note 
dated in April 2000, confirm assignment of a diagnosis of 
severe degenerative joint disease of the spine, among other 
medical disorders noted.  However, these records are devoid 
of diagnosis of Osgood-Schlatter's disease of the knees or 
any other knee disorder.

In the report of VA examination conducted in February 2003, 
the examiner noted that the veteran's claims file was 
received and reviewed, and that VA clinical records had been 
reviewed as well.  The examiner noted that the gap from 1978 
to 1997 in the veteran's medical records made it difficult to 
determine the chronicity of any disorder or complaint 
regarding the knees.  The veteran complained of bilateral 
knee pain.  The examiner noted that the veteran also had a 
diagnosis of multiple sclerosis, which caused weakness to the 
extremities and severe fatigability.  The veteran complained 
that the left knee was more painful than the right knee.  He 
reported an increase in pain after five to 10 minutes of 
standing.  The veteran reported that he had locking of the 
knees, which occurred infrequently.  Range of motion of the 
knees bilaterally was from 0 degrees of extension to 130 
degrees of flexion.  Lachmann's testing disclosed no 
slippage.  The veteran's gait was unsteady.  He was unable to 
do any kind of toe or heel standing secondary to balance 
problems related to multiple sclerosis.  Radiologic 
examination was essentially negative.  The examiner assigned 
a diagnosis of bilateral knee arthralgia.  The examiner 
concluded that it was not likely that the knee pain 
experienced by the veteran during his active duty was related 
to the current knee pain.

The report of VA examination of the spine conducted in 
February 2003 discloses that the examiner received and 
reviewed the claims file as well as VA clinical records.  The 
veteran complained of chronic back pain and stated he injured 
his back while in the active duty.  The examiner noted 
inability to find documentation of such an injury in the 
veteran's service medical records.  There was a gap from the 
veteran's service discharge in 1978 until 1997.  The examiner 
noted that this gap in the records made it difficult to 
determine the date of onset of chronic back pain.

The veteran complained of chronic stiffness and pain in the 
back.  The veteran required the aid of a cane to walk, but 
the examiner attributed this need for an assistive device to 
the veteran's multiple sclerosis.  The veteran had active 
range of motion of the back to 65 degrees of forward flexion 
and backward extension to 22 degrees.  Left and right lateral 
flexion was from zero to 15 degrees.  The examiner stated 
that multiple examinations had documented that the veteran 
had severe degenerative joint disease in the lower back.  The 
examiner opined that it was not likely that one episode of 
back injury incurred in service would cause the veteran's 
current severe degenerative joint disease of the lower back.

Social Security Administration (SSA) records reflect that the 
veteran tripped and fell in March 1996, resulting in 
fractures of the left ankle and leg.  The SSA records reflect 
that a diagnosis of post-traumatic stress disorder, delayed 
onset, due to experiences in the veteran's childhood, from 
birth to age 16, was assigned.  Records beginning in 1998 
reflect that the veteran was evaluated for complaints of 
double vision and other neurologic problems, and a diagnosis 
of multiple sclerosis was assigned.  The SSA records, which 
include VA clinical records, and an August 1998 SSA decision, 
discuss numerous medical disorders, including severe 
degenerative joint disease of the spine, but are devoid of 
evidence that any disorder of the spine or knees had an onset 
during the veteran's service, was related to any incident of 
the veteran's service, or had been chronic and continuous 
following the veteran's service.

By a statement submitted in February 2004, the veteran 
detailed incidents of back injury during his service.  

With the February 2005 informal hearing presentation on the 
veteran's behalf, the veteran's representative submitted 
information from medical treatises regarding etiologic 
factors in the development of degenerative joint disease of 
the back.

Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

1.  Claim for service connection for a bilateral knee 
disorder

The examiner who conducted the February 2003 VA examination 
was unable to identify any diagnosable knee disorder of 
either knee.  Radiologic examination disclosed no diagnosable 
disorder.  Lachmann's testing, among other diagnostic 
examinations, disclosed no abnormality of function of either 
knee.  The examiner noted that the veteran reported that his 
knees locked, but no objective finding supporting that report 
was noted.  The examiner assigned a "diagnosis" of 
bilateral knee arthralgia, i.e., a "diagnosis" of pain.  

The clinical evidence of record is extensive, and includes 
numerous SSA examinations and records as records of VA 
treatment.  This voluminous clinical evidence, consistent 
with the February 2003 VA examination, is devoid of a 
clinical diagnosis of a right knee disorder, a left knee 
disorder, or a bilateral knee disorder.  

The courts have stated that pain is not a diagnosis for which 
service connection may be granted.  Sanchez-Benitez, supra.  
In the absence of a medical diagnosis of a bilateral knee 
disorder, the criteria for service connection for a bilateral 
knee disorder, or for a disorder of either knee, have not 
been met.

The veteran's representative, in a February 2005 statement, 
contends that the February 2003 VA examination report is not 
adequate because the examiner failed to consider the 
presumptions of soundness and of aggravation.  The 
representative contends that those presumptions were 
applicable to the veteran's knee symptoms.  In particular, 
the representative contends that the opinion rendered in 
February 2003 did not rise to the level of clear and 
unmistakable evidence to rebut the presumptions, and that 
remand is required to discuss the potential relationship 
between the veteran's multiple injuries and complaints of 
pain in service and the currently diagnosed arthralgias of 
the knees.  

The Board does not agree with this analysis.  The presumption 
of soundness provides that a veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed in sound condition except for defects noted 
when examined and accepted for service.  38 U.S.C.A. § 1111, 
1137 (West 2002).  Clear and unmistakable evidence that a 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111.  

However, the denial of service connection for a knee disorder 
in this case is not premised on a finding that the claimed 
disorder was incurred prior to service.  Rather, the criteria 
for service connection for a knee disorder are not met in 
this case because no current knee disorder has been medically 
diagnosed.  As noted above, service connection cannot, by 
law, be granted for a disorder in the absence of medical 
diagnosis of the disorder.  Brammer, supra.  Rebuttal of the 
presumption of soundness is not required, because the 
presumption is not applicable.  

The representative also contends that the VA examination is 
inadequate because the opinion does not address whether a 
knee disorder was aggravated in service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service.  Where the evidence shows that there was an 
increase in disability during service, there is a presumption 
that the disability was aggravated by service.  38 C.F.R. § 
3.306(a), (b).  However, the disorder present in service, 
Osgood-Schlatter's disease, is not currently present.  In 
fact, current radiologic examinations of the veteran's knees 
disclose no abnormality, in contrast to radiologic 
examinations of the right knee conducted in service which 
were compatible with a diagnosis of Osgood-Schlatter's 
disease.

VA regulations provide that aggravation occurs in service 
when the pathology underlying a disorder, as contrasted with 
symptomatic manifestations of a disorder, is permanently 
increased during service.  As there are currently no 
radiologic manifestations of pathology of the knee, it is 
factually apparent that the pathology underlying Osgood-
Schlatter's disease was not permanently increased during the 
veteran's service.  Remand to obtain medical opinion as to 
the likelihood that pathology underlying a disorder was 
permanently aggravated in service, when all clinical evidence 
of record is devoid of a current diagnosis of that disorder, 
is not required by the VCAA or any other statute or 
regulation.  

The veteran also contends that the VA examiner who conducted 
the February 2003 examination erred in attributing the 
veteran's knee pain to his multiple sclerosis.  The veteran 
also contends that the fact that there is no current 
diagnosis of Osgood-Schlatter's disease simply shows that 
that diagnosis was incorrect when assigned in service.  
However, in this case, the examiner who conducted the 
February 2003 VA examination determined not only that Osgood-
Schlatter's disease was not present, but also determined that 
no specific knee disorder was present.  As noted above, the 
multiple examinations of the veteran of record, including 
examinations for SSA purposes, are entirely devoid of a 
current diagnosis of any knee disorder.  

Regardless of whether the examiner attributed the veteran's 
knee pain to multiple sclerosis, or to some other entity, or 
declined to attribute the knee pain to any other diagnosed 
entity, service connection cannot be granted for knee pain in 
the absence of a diagnosis of a disorder of the knees.  There 
is no clinical evidence of record which is inconsistent with 
or contradicts the examiner's February 2003 conclusion that 
the veteran does not have a current knee disorder.  

Although the veteran contends that he had a knee disorder, 
and contends that he has had knee pain chronically and 
continuously since his service, his lay belief that he has a 
knee disorder is not competent clinical evidence which can 
serve to establish his claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

Accordingly, the veteran's claim for service connection for a 
knee disorder must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Claim for service connection for a back disorder

The examiner who conducted a February 2003 VA examination 
noted the veteran's report of incurring a back injury in 
service, and also noted that supporting documentation of that 
back injury was not found in the service medical records.  
The Board notes that, although the veteran complained of back 
pain in February 1976, the treatment record does not include 
a statement as to whether there was any injury preceding that 
back pain.  The examiner opined that it was not likely that 
one episode of back injury incurred in service would cause 
the veteran's current severe degenerative joint disease of 
the lower back.  This opinion is unfavorable to the veteran's 
claim for service connection for a back disorder.

As the examiner who conducted the February 2003 VA 
examination noted, the clinical records are devoid of any 
evidence that the veteran was treated post service for back 
pain prior to 1997.  The clinical records are devoid of any 
evidence that the veteran was advised that he had arthritis 
or any disorder of the back prior to 1997.  For example, at 
the time of VA examination conducted in April 1997, the 
veteran reported that he had no health problems prior to 
March 1996, when he fell, fracturing his left tibia and 
fibula, while loading firewood he was selling.  The veteran 
did not report any history of back pain prior to 1996 in his 
October 1997 initial application for SSA benefits.  At that 
time, he reported that he had lower back pain and left hip 
pain as a result of trying to keep weight off the fractured 
left ankle.  This evidence is unfavorable to the veteran's 
claim for service connection for a back disorder.  

In addition to the February 2003 VA examination and opinion, 
there is, as noted above, voluminous clinical evidence 
associated with the claims file.  These clinical records 
establish that the veteran worked for several employers 
following his service separation in 1978, and reflect that 
the veteran was employed in a variety of occupations, some of 
a strenuous physical nature, such as construction, or selling 
firewood, the activity the veteran was performing in 1996 
when he fractured his left ankle.  

The veteran has stated that he was not treated for a back 
disorder prior to 1997 because he had no money to seek 
medical treatment.  The records, however, establish that, at 
least during certain periods, the veteran was employed 
fulltime, including with Honeywell Corporation from 1987 to 
1993.  The veteran has not indicated that he sought treatment 
for back pain or was told that he had any back disorder 
during this period.  The veteran has not identified any 
clinical or non-clinical records, of any type, prior to 1997, 
which might support his contention that he had back pain 
chronically and continuously following his service discharge.  

While the veteran's service medical records reflect that he 
was treated on one occasion in service for back pain, the 
records are devoid of any subsequent treatment of or 
complaints of back pain.  The separation examination, 
including the report of history completed by the veteran, is 
devoid of any report of back pain.  This evidence is 
unfavorable to the veteran's claim.  

The veteran has provided a written statement indicating that 
he incurred back pain or believes he may have injured his 
back on several occasions for which no clinical evaluation 
was possible.  While this statement is credible, the veteran 
has not submitted or identified any record, of any type, 
clinical or non-clinical, relating to the approximately 20-
year period from his service discharge in 1978 through 1997, 
to support his lay contention that he had chronic and 
continuous back pain during that time.  Thus, the veteran's 
statement as to back injury in service is of little 
evidentiary value, in the absence of supporting evidence for 
the following 20 years.  

The evidence of record does include several notations that 
the veteran provided a history of low back pain beginning in 
service, such as the history provided at the time of an 
August 2001 VA neurology examination.  However, the examiner 
noted that the veteran provided a history of back pain for 25 
years without commenting on that report.  The provider did 
not include any comment as to onset or etiology of back pain.  
The Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The Board notes that this statement of 
medical history was provided after the veteran submitted the 
claim at issue in this appeal.  

The Board is unable to find any notation reflecting that the 
veteran provided a history of back pain chronically and 
continuously following his service prior to submission of the 
claim.  The veteran's statements to medical providers 
regarding his history of back pain submitted after the claim 
was filed are only weakly persuasive as to the chronicity 
following service.  The veteran's lay statements attributing 
his back pain following service to incidents in service are 
not competent to establish that post-service back pain was 
factually related to back pain or injuries in service.   The 
veteran's statements, because he is a layperson, cannot 
establish that he currently has residuals of the disorder 
diagnosed in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In the absence of evidence that the veteran's current back 
disorder was manifested during service or, in the case of 
arthritis, to a 10 percent degree within one year after his 
service discharge, his back disorder may not be presumed 
service connected.  The voluminous clinical records 
associated with the claims file are devoid of evidence of any 
type, other than transcriptions of history provided by the 
veteran, as to the onset or etiology of current back 
disorders, other than the unfavorable February 2003 VA 
medical opinion.  

This is the only medical opinion of record addressing whether 
the veteran has a current back disorder which was incurred in 
service or as a result of any incident of service.  As this 
opinion is unfavorable to the claim, and the only evidence 
favorable to the claim is in contentions submitted by the 
veteran, the preponderance of the opinion of record is 
against the veteran's claim.  

The Board does not agree with the representative's contention 
the February 2003 examination is inadequate because the 
presumptions of soundness and aggravation were not addressed.  
As discussed above, there is no contention in this case the 
back disorder for which the veteran seeks service connection 
was incurred prior to service.  Therefore, the presumption of 
soundness is not applicable.  There is no contention that a 
pre-existing back disorder was aggravated in service, so the 
provisions regarding aggravation are not applicable.  

The Board does not agree that remand is required to provide a 
rationale to explain the degree of certainty of the 
unfavorable opinion expressed by the examiner's conclusion 
that it is "not likely" that the episode of back pain in 
service was related to a current back disorder.  The Board 
finds that the statement that such an association is "not 
likely" is an unambiguous expression that it is less likely 
than not that there is any association between the veteran's 
in-service complaint of back pain and his current back 
disorder.  

The veteran's representative contends that the February 2003 
examination report is inadequate because the examiner failed 
to discuss the significance of a February 1976 notation that 
the veteran was treated for low back pain and failed to 
discuss the significance of the fact that the veteran had 
severe degenerative joint disease although he was less than 
45 years old, a young age for such an advanced 
osteoarthritis.  The examiner specifically noted that without 
medical records during that 20-year gap, it was difficult to 
show that a disorder was chronic.  The Board finds that the 
examiner's comment explains why the examiner did not provide 
further medical opinion.  The veteran has been advised that 
it is his responsibility to provide evidence for that period, 
and the examiner is not required to provide a speculative 
opinion in the absence of necessary evidence.  

The veteran's representative furnished medical treatise 
information, arguing that this information supports the 
veteran's claim for service connection for a back disorder.  
The excerpt from 2 Cecil, Textbook of Medicine, § 254, at 
1517-18 (20th ed. ----) (date of publication not provided in 
photocopied materials) notes that the etiology of 
osteoarthritis is not clearly understood, and that 
biomechanical factors, as well as age, weight, and 
occupation, are risk factors.  The evidence establishes that 
the veteran's occupations and employment following service 
were, at least at times, of a strenuous or physical nature.  
The treatise provides no information which would allow the VA 
examiner or the Board to disregard the post-service evidence 
of biomechanical and occupational risk.

The evidence of record clearly reflects that the veteran 
incurred injuries post-service, including the 1996 fall in 
which he fractured his ankle.  The treatise states that 
joints subjected to repeated trauma or overuse demonstrate a 
higher prevalence of osteoarthritis.  This information is 
entirely consistent with the information and rationale 
expressed in the February 2003 VA opinion, and is not 
favorable to the veteran's claim.

The Board has also reviewed the excerpt from Orthopedics: 
Principles and Their Application 1512-1518, 1567-68 (4th ed. 
1984) (no other information provided in photocopied 
materials).  This treatise notes that osteoarthritis 
associated with lumbosacral strain is often associated with a 
history of repeated episodes of acute low back pain caused by 
forceful hyperextension.  The veteran, in a February 2004 
statement, discusses only two incidents of back injury 
resulting in pain in service.  Thus, this treatise is 
unfavorable to the veteran, since it references repeated 
episodes of back injury as underlying development of 
arthritis of the back.  This treatise excerpt notes that 
cartilage is subject to degeneration with advancing age, and 
that cartilage disintegration is affected by concomitant 
constitutional disorders.  As the veteran has multiple 
sclerosis, this information is unfavorable to the veteran's 
contention that his advanced degenerative disease of the back 
should be attributed to injuries incurred in service.  

The preponderance of the evidence, including the service 
medical records, the VA and SSA clinical records prior to the 
submission of the claim on appeal, and the February 2003 VA 
opinion, are unfavorable to the veteran's claim.  The veteran 
contends that his descriptions of injury in service and of 
chronic back pain following service raise reasonable doubt as 
to the etiology of back pain and date of onset of back pain.  
However, in the absence of any clinical or non-clinical 
evidence to support his contentions for the first 20 years 
following his service discharge, the Board does not find that 
the veteran's contentions are of such weight as to raise 
reasonable doubt, given the weight and evidentiary value of 
the unfavorable evidence.  


As the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
The claim for service connection for a back disorder 
diagnosed as degenerative joint disease and bulging disc must 
be denied.


ORDER

The appeal for service connection for a bilateral knee 
disorder is denied.

The appeal for service connection for degenerative disease of 
the lumbar spine is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


